Name: 80/101/ECSC: Commission Decision of 20 December 1979 extending the authorization for the formation of the Groupement EuropÃ ©en du ManganÃ ¨se by SociÃ ©tÃ © Nouvelle des AciÃ ©ries de Pompey, Compagnie Universelle d'AcÃ ©tylÃ ¨ne, SociÃ ©tÃ © FranÃ §aise d'Ã lectro-MÃ ©tallurgie and Sociedade Eurominas Electrometalurgia (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-31

 Avis juridique important|31980D010180/101/ECSC: Commission Decision of 20 December 1979 extending the authorization for the formation of the Groupement EuropÃ ©en du ManganÃ ¨se by SociÃ ©tÃ © Nouvelle des AciÃ ©ries de Pompey, Compagnie Universelle d'AcÃ ©tylÃ ¨ne, SociÃ ©tÃ © FranÃ §aise d'Ã lectro-MÃ ©tallurgie and Sociedade Eurominas Electrometalurgia (Only the French text is authentic) Official Journal L 024 , 31/01/1980 P. 0043****( 1 ) OJ NO L 286 , 23 . 10 . 1974 , P . 16 . ( 2 ) OFFICIAL JOURNAL OF THE EUROPEAN COAL AND STEEL COMMUNITY OF 11 MAY 1954 , P . 345 . COMMISSION DECISION OF 20 DECEMBER 1979 EXTENDING THE AUTHORIZATION FOR THE FORMATION OF THE GROUPEMENT EUROPEEN DU MANGANESE BY SOCIETE NOUVELLE DES ACIERIES DE POMPEY , COMPAGNIE UNIVERSELLE D ' ACETYLENE , SOCIETE FRANCAISE D ' ELECTRO-METALLURGIE AND EUROMINAS ELECTROMETALURGIA ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/101/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 65 THEREOF , HAVING REGARD TO COMMISSION DECISION 74/509/ECSC OF 2 OCTOBER 1974 AUTHORIZING THE FORMATION BY SOCIETE NOUVELLE DES ACIERIES DE POMPEY , COMPAGNIE UNIVERSELLE D ' ACETYLENE , SOCIETE FRANCAISE D ' ELECTRO-METALLURGIE AND EUROMINAS ELECTROMETALURGIA OF A GROUPEMENT EUROPEEN DU MANGANESE ( 1 ), HAVING REGARD TO THE APPLICATION MADE ON 12 JULY 1979 BY THE GROUPEMENT EUROPEEN DU MANGANESE , WHEREAS : 1 . BY DECISION 74/509/ECSC OF 2 OCTOBER 1974 THE COMMISSION , ACTING UNDER ARTICLE 65 ( 2 ) OF THE ECSC TREATY , AUTHORIZED UNTIL 1 OCTOBER 1979 THE FORMATION OF THE GROUPEMENT EUROPEEN DU MANGANESE ( GEM ) BY SOCIETE NOUVELLE DES ACIERIES DE POMPEY ( SNAP ), COMPAGNIE UNIVERSELLE D ' ACETYLENE ( CUA ), SOCIETE FRANCAISE D ' ELECTRO-METALLURGIE ( SOFREM ) AND EUROMINAS ELECTROMETALURGIA ( EUROMINAS ). 2 . BY LETTER DATED 12 JULY 1979 GEM REQUESTED THE COMMISSION TO EXTEND THE AUTHORIZATION GIVEN ON 2 OCTOBER 1974 . 3 . IN MAY 1979 , FOLLOWING AN INCREASE IN EUROMINAS ' CAPITAL , THE DISTRIBUTION OF THE CAPITAL BETWEEN SHAREHOLDERS WAS ALTERED , BUT CUA , SOFREM AND SNAP RETAIN A MAJORITY SHAREHOLDING . THE DISTRIBUTION OF SHARES AND VOTES AMONG THE MEMBERS OF GEM HAS NOT CHANGED . 4 . THE TOTAL CAPITAL OF SNAP WAS RECENTLY ACQUIRED BY SACILOR - ACIERIES ET LAMINOIRS DE LORRAINE - ( SACILOR ), WHICH IS THEREFORE IN A POSITION TO CONTROL SNAP WITHIN THE MEANING OF DECISION NO 24-54 ( 2 ). SNAP IS ACCORDINGLY CONCENTRATED WITH THE SACILOR GROUP , BUT AS NONE OF THE FIRMS IN THAT GROUP PRODUCES FERRO-MANGANESE , SACILOR ' S INVOLVEMENT IN GEM WILL NOT AFFECT COMPETITION ON THE PRODUCTION SIDE . 5 . THE SACILOR GROUP IS , HOWEVER , A CONSUMER OF FERRO-MANGANESE AND MAY THEREFORE OBTAIN AT LEAST PART OF ITS SUPPLIES OF THAT PRODUCT FROM GEM . WHEN GRANTING AUTHORIZATION IN 1974 THE COMMISSION ESTIMATED THE PROBABLE ANNUAL SALES IN THE EEC OF FERRO-MANGANESE PRODUCED BY EUROMINAS AT BETWEEN 30 000 AND 40 000 TONNES . ONLY 4 600 TONNES WERE IN FACT SOLD IN 1978 , REPRESENTING 0.5 % OF COMMUNITY CONSUMPTION . GEM ESTIMATES THAT ITS SALES IN 1979 WILL BE 12 500 TONNES , REPRESENTING 1.4 % OF COMMUNITY PRODUCTION . THE GENERAL CLASSIFICATION OF GEM ' S SIZE IN SALES TERMS WHICH WAS USED AS A BASIS FOR THE 1974 DECISION MAY STILL BE CONSIDERED VALID IN PRESENT MARKET CONDITIONS . 6 . THROUGHOUT THE PERIOD OF THIS AGREEMENT GEM HAS SOLD ONLY THE PRODUCTION OF EUROMINAS . SNAP , CUA AND SOFREM HAVE FULLY MAINTAINED THEIR BUSINESS INDEPENDENCE . 7 . ACCORDINGLY , THE CONSIDERATIONS ACCEPTED BY THE COMMISSION ON 2 OCTOBER 1974 WHEN GRANTING AUTHORIZATION UNTIL 1 OCTOBER 1979 FOR THE AGREEMENT BETWEEN THE PARTIES THAT FORMED GEM REMAIN VALID ; THIS AGREEMENT THEREFORE CONTINUES TO SATISFY THE TESTS FOR AUTHORIZATION LAID DOWN IN ARTICLE 65 ( 2 ) OF THE TREATY AND MAY ACCORDINGLY CONTINUE TO BE AUTHORIZED , HAS ADOPTED THIS DECISION : ARTICLE 1 COMMISSION DECISION 74/509/ECSC OF 2 OCTOBER 1974 AUTHORIZING THE AGREEMENT FOR THE FORMATION OF GROUPEMENT EUROPEEN DU MANAGANESE BY THE IRON AND STEEL UNDERTAKINGS SOCIETE NOUVELLE DES ACIERIES DE POMPEY , NEUILLY-SUR-SEINE , COMPAGNIE UNIVERSELLE D ' ACETYLENE , PARIS , SOCIETE FRANCAISE D ' ELECTRO-METALLURGIE , PARIS AND EUROMINAS ELECTROMETALURGIA , LISBON , IS EXTENDED UNTIL 31 DECEMBER 1984 . ARTICLE 2 THIS DECISION SHALL TAKE EFFECT FROM 2 OCTOBER 1979 . ARTICLE 3 THIS DECISION IS ADDRESSED TO GROUPEMENT EUROPEEN DU MANGANESE , 6 RUE PIGALLE , 75009 PARIS . DONE AT BRUSSELS , 20 DECEMBER 1979 . FOR THE COMMISSION RAYMOND VOUEL MEMBER OF THE COMMISSION